 1                               IN THE UNITED STATES DISTRICT COURTS

 2                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 3                           AND THE NORTHERN DISTRICT OF CALIFORNIA

 4                UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES

 5                     PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE

 6

 7       RALPH COLEMAN, et al.,                            Case No. 2:90-cv-0520 KJM DB P
 8                       Plaintiffs,                       THREE-JUDGE COURT
 9                v.

10       GAVIN NEWSOM, et al.,
11                       Defendants.

12       MARCIANO PLATA, et al.,                          Case No. 01-cv-01351-JST

13                       Plaintiff,                       THREE-JUDGE COURT

14                v.                                      ORDER GRANTING UNOPPOSED
                                                          MOTION TO FILE AMICUS CURIAE
15       GAVIN NEWSOM, et al.,                            STATEMENT BY RICK RAEMISCH
16                       Defendants.
17

18             Rick Raemisch’s unopposed motion to file an amicus curiae statement is granted. ECF
19   No. 3225/6536.1 The statement and exhibit attached to his motion are deemed filed.
20             IT IS SO ORDERED.2
21   Dated: March 31, 2020                          On behalf of the Court:
22

23                                                  _______________________________________
                                                    JON S. TIGAR
24                                                  UNITED STATES DISTRICT JUDGE
                                                    NORTHERN DISTRICT OF CALIFORNIA
25

26   1
      All filings in this Three-Judge Court are included in the individual docket sheets of both Plata v.
27   Newsom, No. 01-cv-01351-JST (N.D. Cal.), and Coleman v. Newsom, No. 2:90-cv-0520 KJM DB
     P (E.D. Cal.). The Court cites to the docket number of Plata first, then Coleman.
28   2
         Judge Tigar issues this order on behalf of the Court pursuant to 28 U.S.C. § 2284(b)(3).
